
	

113 HR 5444 IH: Corporate Fair Share Tax Act
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5444
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Pocan introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to limit the interest deduction for excessive interest
			 of members of financial reporting groups.
	
	
		1.Short titleThis Act may be cited as the Corporate Fair Share Tax Act.
		2.Limitation on interest deduction for excessive interest of members of financial reporting groups
			(a)In generalSection 163 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following:
				
					(n)Limitation on excessive interest of members of financial reporting groups
						(1)Limitation
							(A)In generalIf this subsection applies to any corporation for any taxable year, no deduction shall be allowed
			 under this chapter for the taxable year for interest expense to the extent
			 that such expense exceeds the sum of—
								(i)the amount of interest on indebtedness of the corporation includible in the corporation’s gross
			 income for the taxable year, plus
								(ii)the corporation’s proportionate share of the financial reporting group’s net interest expense for
			 the taxable year computed under United States income tax principles.
								(B)Proportionate share of net interest expenseFor purposes of subparagraph (A)(ii)—
								(i)In generalA corporation’s proportionate share of the financial reporting group’s net interest expense means
			 the amount equal to the percentage of the group’s net interest expense
			 which bears the same percentage as the corporation’s earnings bears to the
			 group’s earnings.
								(ii)EarningsFor purposes of clause (i), earnings shall be the sum of net earnings plus net interest expense,
			 taxes, depreciation, and amortization.
								(iii)Determinations relating to earningsFor purposes of clause (ii), earnings, net interest expense, taxes, depreciation, and amortization
			 with respect to a financial reporting group shall be as reflected on the
			 financial reporting group’s financial statements for the taxable year
			 ending in the taxable year of the corporation.
								(C)Alternative determinationIn lieu of the limitation in subparagraph (A), if—
								(i)a corporation fails to substantiate the corporation’s proportionate share of the financial
			 reporting group’s net interest expense for a taxable year, or
								(ii)a corporation so elects,no deduction shall be allowed under this chapter for the taxable year for interest expense to the
			 extent that such expense exceeds 10 percent of the corporation’s adjusted
			 taxable income (as defined under subsection (j)(6)(A)).(2)Corporations to which subsection applies
							(A)In generalThis subsection shall apply to any corporation for any taxable year if the corporation is a member
			 of a financial reporting group.
							(B)Certain corporations not includedThis subsection shall not apply to any corporation which—
								(i)is a corporation predominantly engaged in the active conduct of a banking, financing, or similar
			 business, or
								(ii)has less than $5,000,000 of net interest expense for the taxable year.
								(C)Financial reporting groupFor purposes of subparagraph (A), the term financial reporting group means a group that prepares consolidated financial statements in accordance with United States
			 generally accepted accounting principles, international financial
			 reporting standards, or other method authorized by the Secretary of the
			 Treasury under regulations. Such term shall not include any corporation
			 described in subparagraph (B)(i).
							(D)SubgroupsFor purposes of this subsection, all members of an expanded affiliated group (as defined in section
			 7874(c)(1)) shall be treated as 1 corporation.
							(3)Net interest expenseThe term net interest expense has the meaning given such term by subsection (j)(6)(B).
						(4)Carryforward
							(A)Disallowed interestAny amount disallowed under subparagraph (A) or (C) for any taxable year shall be treated as an
			 interest expense in the next taxable year, and such amount shall not be
			 taken into account for purposes of applying subsection (j)(2)(A)(ii) for
			 such taxable year.
							(B)Excess limitationThe excess (if any) of the sum determined under paragraph (1)(A) (i) and (ii) for a taxable year
			 over the amount of interest expense deducted under this subsection for the
			 taxable year shall be added to the limitation determined under paragraph
			 (1) for the next taxable year (determined without regard to this
			 subparagraph). No excess limitation may be carried to more than 3 taxable
			 years.
							(5)ElectionThe election under paragraph (1)(C)(ii) shall be made at such time and in such manner as the
			 Secretary may prescribe by regulations.
						(6)RegulationsThe Secretary shall prescribe such regulations and other guidance as may be necessary to carry out
			 the purposes of this subsection, including regulations to—
							(A)coordinate the application of this subsection with other interest deductibility rules,
							(B)define financial services entities,
							(C)permit financial reporting groups to compute the group’s non-United States net interest expense
			 without making certain adjustments required under United States income tax
			 principles,
							(D)provide for the treatment of pass-through entities, and
							(E)allow the use of financial statements prepared under other countries’ generally accepted accounting
			 principles in appropriate circumstances where a financial reporting group
			 does not prepare financial statements under United States generally
			 accepted accounting principles or international financial reporting
			 standards.
							.
			(b)Coordination with 163(j)Section 163(j)(2)(A) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following flush sentence: This subsection shall not apply to any corporation which is a member of a financial reporting group
			 to which subsection (n) applies..
			(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
